Motion Granted in Part and Denied in Part; Order filed May 5, 2022




                                          In The

                        Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-22-00247-CR
                                      ____________

                    EX PARTE WILLIAM SOLOMON LEWIS


                      On Appeal from the 185th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1745375

                                        ORDER

        On April 15, 2022, appellant filed a pro se motion to supplement the record.
That motion is granted in part and denied in part. We GRANT the portion of
appellant’s motion requesting to supplement the record with appellant’s
Application for Writ of Habeas Corpus filed on October 28, 2021.

        The Harris County District Clerk is directed to prepare, certify, and file with
the clerk of this court a supplemental clerk’s record on or before May 16, 2022
containing appellant’s Application for Writ of Habeas Corpus filed on October 28,
2021.

        If the omitted item is not part of the case file, the district clerk is directed to
prepare, certify, and file with the clerk of this court a supplemental clerk’s record
containing a statement that the omitted item is not a part of the case file.
      We DENY the portion of appellant’s motion requesting findings of facts and
conclusions of law in connection with the denial of his application for writ of
habeas corpus.

      We DENY as moot the portion of appellant’s motion requesting that the
December 2, 2021 writ of habeas corpus hearing record be supplemented into our
record on appeal. This record has been filed and is a part of the appellate record.

                                 PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Bourliot and Spain.